Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of the record Mr.  Herman Paris (reg. No. 54,359) on August 8th, 2022.

The application has been amended as follows: 

Claim 1:
 line 19, please delete “and” 
line 24, after “part” insert:
; and
each of the triangular end electrodes comprises three straight lines

Claim 4:
line 22, please delete “and” 
line 32, after “distance” insert:
; and
each of the triangular end electrodes comprises three straight lines

Claim 6:
line 18, please delete “and” 
line 24, after “part” insert:
; and
each of the triangular end electrodes comprises three straight lines

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Note the reason for allowance presented by the examiner in the notice of allowance mailed on July 6th, 2022.  In addition, the new reference in the IDS received 7/6/2022 Gong (US 2019/02404974) teaches in figure 2 for example, having the two end electrodes in the corner having triangular shape. Therefore, the examiner’s amendment above was needed to specify that the end triangular electrodes having three straight lines since Gong does not teach that. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMR A AWAD whose telephone number is (571)272-7764. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621